DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-8 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 03/24/2020, 06/24/2020, and 08/05/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a front wheel speed acquisition section configured to acquire a wheel speed,” of claim 1 line 2.

(c) “a front wheel acceleration calculation section configured to calculate a front wheel,” of claim 1, line 6.
(d) “a rear wheel acceleration calculation section configured to calculate a rear wheel,” of claim 1, line 8.
(e) “a front wheel anti-lock brake control section capable of executing an anti-lock brake control for the front wheel,” of claim 1, lines 10-11.
(f) “a vehicle acceleration acquisition section configured to acquire a vehicle acceleration,” of claim 1, line 12.
(g) “a bad road determination section configured to determine whether or not a running road surface is a bad road,” of claim 1, lines 14-15.
(h) “a rear wheel acceleration calculation section configured to calculate a rear wheel,” of claim 1, line 8.
(i) “a rear wheel anti-lock brake control section capable of executing an anti-lock brake control for the rear wheel,” of claim 5, lines 1-2.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. U.S. Patent 6,089,682 (hereinafter, Ishikawa), in view of Negrin U.S. Patent 5,627,755 (hereinafter, Negrin), in further view of Lu et al. U.S. P.G. Publication 2009/0187324 (hereinafter, Lu).
Regarding Claim 1, Ishikawa teaches a vehicle brake control device (vehicle brake control device, Ishikawa, Col. 4 Lines 29-31 and Figure 2) comprising: 
-a front wheel speed acquisition section configured to acquire a wheel speed of a front wheel that is a driven wheel (front wheel speed sensor for determining a wheel speed of the front wheel, which can be a driven wheel, Ishikawa, Col. 3 Lines 20-23 and Figure 2);  
-5a rear wheel speed acquisition section configured to acquire a wheel speed of a rear wheel that is a drive wheel (rear wheel speed sensor for determining a wheel speed of the rear wheel, which can be a driven wheel, Ishikawa, Col. 3 Lines 23-24 and Figure 2); 
-a front wheel acceleration calculation section configured to calculate a front wheel acceleration based on the front wheel speed (a wheel acceleration calculation section for calculating the front wheel acceleration of a vehicle, Ishikawa, Col. 2 Lines 29-35 and Figure 2); 
-a rear wheel acceleration calculation section configured to calculate a rear wheel 10acceleration based on the rear wheel speed (a wheel acceleration calculation section for calculating the rear wheel acceleration of a vehicle, Ishikawa, Col. 2 Lines 29-35 and Figure 2); 
-a front wheel anti-lock brake control section capable of executing an anti-lock brake control for the front wheel (front wheel anti-lock control for executing an anti-lock brake control of the front wheel, Ishikawa, Col. 4 Lines 28-31 and Figure 2); 
-…
and 
-15a bad road determination section configured to determine whether or not a running road surface is a bad road based on the front wheel acceleration or the rear wheel acceleration (determining a bad road section based on front wheel or rear wheel acceleration, Ishikawa, Col. 3 Lines 30-49 and Figure 2), 
-wherein the bad road determination section executes a bad road determination by selectively using one of the front wheel acceleration and the rear wheel acceleration (determining a bad road section based on front wheel or rear wheel acceleration, Ishikawa, Col. 3 Lines 30-49 and Figure 2) …
	Ishikawa does not teach the vehicle brake control device to include information on whether or not the anti-lock brake control for the front wheel is executed.
	Negrin teaches a vehicle brake control system wherein the microprocessor of the system determines whether or not the anti-lock brake is activated (e.g., executed for a front wheel) (Negrin, Col. 4 Lines 55-60). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle brake control device to 
	It would have been obvious because determining if the ABS is activated allows for a braking system to determine if additional braking is needed (i.e., applying ABS if not activated) or perhaps even not allowing ABS due to rough roads (Negrin, Col. 4 Lines 55-67).
	Ishikawa and Negrin do not teach the vehicle brake control device to include a vehicle acceleration acquisition section configured to acquire a vehicle acceleration.
	Lu teaches a vehicle system, which includes a sensor for determining the vehicle acceleration (Lu, Paragraph 0022).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle brake control device to include a vehicle acceleration acquisition section configured to acquire a vehicle acceleration as taught by Lu.
	It would have been obvious because determining the acceleration of the vehicle allows for the vehicle to more accurately determine the ABS algorithm to apply for braking (Lu, Paragraph 0022).
Regarding Claim 2, Ishikawa, as modified, teaches the vehicle brake control device according to claim 1, wherein the bad road determination section executes the bad road determination by using the front wheel acceleration when the anti-lock brake control for the front wheel is not 25executed and the vehicle acceleration is larger than a predetermined value (determining a bad road determination section based on front wheel acceleration, is larger than a reference (i.e., predetermined value) and the ABS is determined not to be activated, Ishikawa, Col. 5 Lines 5-12 and Figures 2 and 3).
Regarding Claim 5, Ishikawa, as modified, teaches the vehicle brake control device according to claim 1, comprising a rear wheel anti-20lock brake control section capable of executing an anti-lock brake control for the rear wheel, wherein the bad road determination section executes the bad road determination by using the rear wheel acceleration when the vehicle acceleration is equal to or less than a predetermined value and the anti-lock brake control for the rear wheel is not executed (determining a bad road determination section based on rear wheel acceleration, is less than a reference (i.e., predetermined value) and the ABS is determined not to be activated, Ishikawa, Col. 5 Lines 5-12 and Col. 3 Lines 29-49 and Figures 2 and 3).
Regarding Claim 6, Ishikawa, as modified, teaches the vehicle brake control device according to claim 1, comprising a rear wheel anti-25lock brake control section capable of executing an anti-lock brake control for the rear wheel (rear wheel anti-lock control for executing an anti-lock brake control of the rear wheel, Ishikawa, Col. 4 Lines 28-31 and Figure 2), wherein the bad road determination section executes the bad road determination by using the rear wheel acceleration when the anti-lock brake control for the front wheel is executed and the anti-lock brake control for the rear wheel is not executed (determining a bad road determination section based on rear wheel acceleration (i.e., predetermined value) and the ABS is determined not to be activated, Ishikawa, Col. 5 Lines 5-12 and Col. 3 Lines 29-49 and Figures 2 and 3).

Allowable Subject Matter
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667